Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive. Please review updated rejection below addressing arguments of amended limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-30, 33-34, 37-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rihn et al (US 2018/0143688 A1).
Claim 25. Rihn discloses a haptic effect providing system linked with a game program [0029], the system comprising: 
a data generating device (i.e. 104), [0032]; and 
a haptic effect providing device (i.e. 102), [0030], 
wherein the data generating device includes: a first controller generating data for an event which occurs during game play, the data being constructed in a message format and the data including one or more of a tag, a length, a side, a value, pattern index, a strength, and combinations thereof (i.e. haptic output command (e.g. message) for producing haptic effects based on the player of the video game is generated based on software instructions, wherein the haptic output commands may be information signals carrying information about haptic effects that are desired, including the type (e.g. rumble, vibrate, flex, etc.), magnitude (e.g. strength), duration, frequency, pattern, and any other information necessary to describe a haptic effect), [0054]-[0056]); furthermore, Birnbaum (US 2014/0267076 A1) is provided as evidence that the command signal is sent in a message format, and a first communicator which transmits the generated data to the haptic effect providing device [0032], [0036], 
wherein the haptic effect providing device includes: a second communicator which receives the data from the data generating device, a second controller which controls generation of a haptic effect based on the received data and haptic data setting information, and a haptic effect reproducer which generates the haptic effect under the control of the second controller, wherein, among the haptic data setting information, at least one of an application range of the haptic effect, a haptic pattern, and a haptic strength for the event is determined by a user input [0035]-[0037], [0056], (i.e. the haptic effect can be adjusted based on user preferences), [0063], (Fig. 9-10) and 
wherein, when the haptic data setting information by the user input is not set, the data is generated based on an application range, a haptic pattern, and a haptic strength which are preset (i.e. the haptic effect is based on default setting if user does not provide user preference), [0063], [0074], [0098].
Claim 26. Rihn discloses the haptic effect providing system of claim 25, wherein the event includes at least one of a game content event occurring on a game content of the game program and a user input event for a user input inputted for the game play [0036]-[0037].
Claim 27. Rihn discloses the haptic effect providing system of claim 26, wherein the game content event includes an event which occurs by the user input event [0036]-[0037].
Claim 28. Rihn discloses the haptic effect providing system of claim 25, wherein the haptic effect providing device contacts the data generating device to directly transfer the haptic effect to the data generating device [0036].
Claim 29. Rihn discloses the haptic effect providing system of claim 25, wherein when the data generating device is connected to the haptic effect providing device through a cable, the data generating device simultaneously receives data and power through the cable [0023], [0025], [0033].
Claim 30. Rihn discloses the haptic effect providing system of claim 25, wherein the haptic effect providing device is a haptic patch attachable to the data generating device and the haptic effect providing device receives power used for driving an actuator of the haptic effect reproducer from the data generating device (i.e. in the embodiment where the haptic providing device is wirelessly communicated with the computer system, the supplying power and receiving power in independent from the computer system), [0033].
Claim 33. Rihn discloses the haptic effect providing system of claim 25, wherein the second controller generates haptic pattern data using information on a haptic pattern index and the haptic strength included in the data and controls the generation of the haptic effect based on the haptic pattern data [0056], [0063].
Claim 34. Rihn discloses the haptic effect providing system of claim 33, wherein the second controller generates the haptic pattern data based on a haptic pattern duration corresponding to the haptic pattern index [0056], [0063].
Claim 37. Rihn discloses the haptic effect providing system of claim 25, wherein the haptic effect providing device has any one form of a wearable device, a mobile device accessory device, a game pad, a keyboard, a mouse, and a joystick [0024].

Claim 38. Rihn discloses a method for generating and providing haptic data, which is linked with a game program, the method comprising: generating, by a haptic data generating device, haptic data for an event occurring during game play based on haptic data setting information, the haptic data being constructed in a message format and the haptic data including one or more of a tag, a length, a side, a value, a pattern index, a strength, and combinations thereof; transmitting the generated haptic data to a haptic effect providing device; generating, by the haptic effect providing device, haptic pattern data based on the haptic data; and generating a haptic effect based on the haptic pattern data, wherein, among the haptic data setting information, at least one of an application range of the haptic effect, a haptic pattern, and a haptic strength for the event is determined by a user input, and when the haptic data setting information by the user input is not set, the haptic data is generated based on an application range, a haptic pattern, and a haptic strength which are preset as similarly discussed above.

Claims 39-42. Rihn discloses a haptic effect providing device linked with a game program, the device comprising: a communicator which receives data from a data generating device, the data being constructed in a message format and the data including one or more of a tag, a length, a side, a value, a pattern index, a strength, and combinations thereof; a controller which controls generation of a haptic effect based on the received data and haptic data setting information; and a haptic effect reproducer which reproduces the haptic effect under the control of the controller, wherein, among the haptic data setting information, at least one of an application range of the haptic effect, a haptic pattern, and a haptic strength for the event is determined by a user input, and wherein, when the haptic data setting information by the user input is not set, the data is generated based on an application range, a haptic pattern, and a haptic strength which are preset as similarly discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-36, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn as applied above and further in view of Wang (US 2006/0079328 A1)
Claims 35-36. Rihn discloses the haptic effect providing system of claim 25, but does not expressly disclose wherein the haptic effect providing device further includes a lighting effect reproducer which generates a lighting effect under the control of the second controller, and the second controller controls the generation of the lighting effect based on the data, wherein the second controller extracts the information on the haptic strength from the data and controls at least one of a lighting color and a lighting strength of the lighting effect displayed by the lighting effect reproducer based on the extracted information on the haptic strength. Wang discloses the haptic effect providing device further includes a lighting effect reproducer which generates a lighting effect under the control of the second controller, and the second controller controls the generation of the lighting effect based on the data, wherein the second controller extracts the information on the haptic strength from the data and controls at least one of a lighting color and a lighting strength of the lighting effect displayed by the lighting effect reproducer based on the extracted information on the haptic strength [0003], [0005]-[0006]. It would have been obvious to a person of ordinary skilled in the art to modify Rihn with Wang and would have been motivated to do so to provide game controller with a light-emitting device for producing light with varying intensity and flashing frequency to match the scenario of the game being played by users, thereby resulting in stunning video effects when playing games.

Claims 43-44. Rihn discloses the haptic effect providing device of claim 39, but does not expressly disclose further comprising: a lighting effect reproducer which reproduces a lighting effect under the control of the controller, wherein the controller controls the generation of the lighting effect based on the data, wherein the controller extracts the information on the haptic strength from the data and controls at least one of a lighting color and a lighting strength of the lighting effect displayed by the lighting effect reproducer based on the extracted information on the haptic strength. Wang discloses a lighting effect reproducer which reproduces a lighting effect under the control of the controller, wherein the controller controls the generation of the lighting effect based on the data, wherein the controller extracts the information on the haptic strength from the data and controls at least one of a lighting color and a lighting strength of the lighting effect displayed by the lighting effect reproducer based on the extracted information on the haptic strength [0003], [0005]-[0006]. It would have been obvious to a person of ordinary skilled in the art to modify Rihn with Wang and would have been motivated to do so to provide game controller with a light-emitting device for producing light with varying intensity and flashing frequency to match the scenario of the game being played by users, thereby resulting in stunning video effects when playing games.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715